Citation Nr: 0506176	
Decision Date: 03/04/05    Archive Date: 03/15/05	

DOCKET NO.  03-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for chronic fatigue, 
headaches and weight changes, claimed as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from December 1990 to May 
1991, including service in Southwest Asia from February to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating the 
existence of PTSD.

2.  The veteran does not have PTSD due to his active service.

3.  There is no competent medical evidence indicating that 
the veteran has chronic fatigue, headaches, and weight 
changes due to an undiagnosed illness or to a medically 
unexplained chronic multisymptom illness.

4.  The competent medical evidence indicates that all of the 
veteran's symptoms have a diagnosis related to them, and 
chronic fatigue, headaches, and weight changes are not 
related to the veteran's active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§1110, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.303, 3.304 (2004).

2.  Chronic fatigue, headaches, and weight changes were not 
incurred in or aggravated during active service, and are not 
due to a "qualifying chronic disability".  38 U.S.C.A. 
§§1117, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Service connection is granted for disability incurred in or 
aggravated during active service.  38 U.S.C.A. §1110; 38 
C.F.R. §3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §4.125; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimant's in-service stressor occurred.  
See 38 CFR §3.304 (f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. §4.125.  According to the updated 
criteria, a diagnosis of PTSD requires that a veteran be 
exposed to a traumatic event and a response involving intense 
fear, helplessness or horror.

In the veteran's March 2001 claim, and in an October 2001 
response to an August 2001 VA development letter, the veteran 
reported that he had received treatment at VA facilities.  VA 
treatment records had been obtained.  A review of these 
records reflects that the veteran has never received 
treatment for PTSD nor ever received a diagnosis of PTSD.

Reports of January 1999 and January 2003 VA psychiatric 
examinations reflect that the purpose of the examinations was 
to determine if the veteran has PTSD.  And, in each instance, 
it was determined that the veteran did not have PTSD.  In 
conjunction with the January 2003 examination the veteran was 
afforded psychological testing which indicated that he was 
significantly below the cutoff for PTSD.  This examiner 
commented that the veteran did not have the stressors to meet 
the criteria for a diagnosis of PTSD, in addition to 
concluding that the veteran did not have PTSD.

The Board has considered the veteran's statements regarding 
his belief that he has PTSD that is related to his active 
service.  As a lay person, he is not competent to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, his 
statements with respect to his belief that he has PTSD will 
not be accorded any probative weight.

In the absence of any probative evidence of record indicating 
that the veteran has PTSD, and all of the competent medical 
evidence indicating that he does not have PTSD, a 
preponderance of the evidence is against a finding that the 
veteran has ever had PTSD.  With the preponderance of the 
evidence against a diagnosis of PTSD, the evidence cannot 
establish a causal connection between the claimed PTSD and 
active service.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
veteran's claim for service connection for PTSD must be 
denied.  In addition, since the evidence is against a 
diagnosis of PTSD, the provisions of 38 U.S.C.A. §1154 and 
VAOPGCPREC 12-99 (1999) are not for application.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for PTSD.

Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. 
(2) Unexplained rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. (5) Joint pain. 
(6) Neurological signs and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms involving the upper 
or lower respiratory system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. (11) Cardiovascular 
signs or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).  Also effective March 1, 2002, 
§ 202 of the Veterans Educational Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), amended 38 
U.S.C.A. §1117 to expand the presumptive period to September 
30, 2011.  See VBA Fast Letter 02-04 (January 17, 2002).

Among the requirements for service connection for disability 
due to an undiagnosed illness is that such disability, by 
history, physical examination, and laboratory tests, cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§3.317 (a) (1) (ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  See 38 C.F.R. §3.317 (c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 
(August 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. §3.317 (a) (1) (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  See 38 C.F.R. §3.317 
(a) (2) (3).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. §1117; 38 C.F.R. §3.317 (c).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War."  "Southwest Asia 
Theater of Operations" includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. §3.117 (d) 
(1) (2).  In this case, the veteran's DD Form 214 indicates 
that he served in Southwest Asia in support of Operation 
Desert Shield/Desert Storm from February 1991 to May 1991.  
The Board concludes that the veteran meets the definition of 
"Persian Gulf veteran."

The veteran has offered his statements regarding his belief 
that he has symptoms that are related to an undiagnosed 
illness that is related to his active service.  However, as a 
lay person, he is not qualified to offer a medical diagnosis 
or medical etiology.  See Espiritu, supra.  Therefore, his 
statements with respect to his belief that he has symptoms 
related to an undiagnosed illness will not be accorded any 
probative weight.

The service medical records are silent for a complaint, 
finding, or treatment with respect to chronic fatigue, 
headaches or weight changes.

VA treatment records do not reflect that the veteran has 
chronic fatigue, headaches, or weight changes that are due to 
undiagnosed illnesses, or that the veteran has chronic 
fatigue syndrome.

The report of a January 1999 VA neurology examination 
reflects that the veteran did not indicate that he used any 
alcohol.  The impression was polyarthralgia, memory 
impairment and sleep disturbance of unclear etiology.  The 
examiner indicated that the veteran's neurological 
examination was essentially normal.  He commented that the 
veteran had a number of symptoms including polyarthralgia, 
impaired short term memory, and sleep disturbance that were 
of unclear etiology.  Because the veteran did not inform the 
examiner of his alcohol use, the examiner's conclusion that 
the symptoms reported were of unclear etiology will not be 
accorded any probative weight.

The report of a January 1999 VA psychiatric examination 
reflects that the veteran reported a lengthy history of 
alcohol abuse and dependence.  He indicated that he drank 
alcohol on a daily basis.  Up until approximately one month 
before he was drinking as much as one case of beer per day 
with a pattern of drinking between a six pack and a case and 
a half a day since he was 16 years of age.  The examiner 
reviewed the veteran's claims file.  The diagnoses included 
alcohol dependence, chronic, severe, and active, major 
depressive disorder secondary to alcohol addiction.  The 
examiner did not find any significant clinical evidence of 
specific or discrete memory impairment but the veteran's 
long-term alcohol consumption would have to be addressed and 
taken care of before any effort could logically be made to 
assist the veteran's memory dysfunction or lack thereof.

A report of a January 1999 VA general medical examination 
reflects diagnoses including minimal degenerative disc 
disease of the thoracic spine and degenerative joint disease 
of the left and right thumbs.

The report of a January 2003 VA psychiatric examination 
reflects that the veteran reported that he had drank heavily 
several years ago, and reported that he only drank one to two 
beers a week at that time.  The diagnoses included dysthymic 
disorder manifesting a chronically depressed mood, insomnia, 
low energy, fatigue, and poor concentration.  The examiner 
commented that some other problems that were indicated for 
the veteran might be due to his depression, specifically 
short term memory and concentration problems, chronic 
fatigue, and poor sleep.

A report of a December 2002 VA general medical examination 
reflects an impression that includes sinus headaches, which 
the examiner believes was brought on by allergies, and 
depression and alcohol dependence which the examiner believed 
accounted for the veteran's short term memory loss, chronic 
fatigue, poor sleep and loss of appetite.  The examiner 
commented that it was not believed that any of the veteran's 
symptoms were related to an undiagnosed illness, as all of 
them have a diagnosis to them.

A review of the VA treatment records, and the examinations 
set forth above, reflect that there is no competent medical 
evidence indicating that the veteran has ever been diagnosed 
as having a "qualifying chronic disability" related to his 
claims for chronic fatigue, headache, or weight changes.  
Rather, when the competent medical evidence has addressed his 
symptoms of chronic fatigue, headaches or weight change, it 
associates those symptoms with specific disability including 
allergy related sinus problems, and alcohol abuse or 
depression.  The claimed symptoms are not due to an 
undiagnosed illness or to a medically unexplained chronic 
multisymptom illness.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has chronic fatigue, headaches, and weight changes that are 
related to his active service or due to an "qualifying 
chronic disability".  All of the competent medical evidence 
supports the conclusion that chronic fatigue, headaches, and 
weight changes are not due to his active service and are not 
due to a "qualifying chronic disability".  Therefore, a 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic fatigue, headaches, and 
weight changes, claimed as due to undiagnosed illness.

Veterans Claims Assistance Act

VA has the duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.156 (a), 3.159, 3.326 (a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§5102, 5103, 5103A, 
(West 2002); 38 C.F.R. §3.159 (b) (c).  The United States 
Court of Appeals for Veterans Claims' (Court's) decision in 
Pellegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice as required by 38 U.S.C.A. §5103 (a) 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, where, that notice was not provided at 
the time of the initial AOJ decision, the appellant has the 
right to VCAA content complying notice and proper subsequent 
VA process.

In this case, the letter that the RO sent to the veteran in 
August 2001 in response to his claim filed in March 2001 does 
not contain all of the elements articulated in the 38 C.F.R. 
§ 3.159(b), published in August 2001, the statute, or the 
subsequent decisions of the Court that further articulated 
the notice requirements of 38 U.S.C.A. § 5103(a).  
Nonetheless, the Board finds that the appellant has not been 
prejudiced because substantial VCAA content complying notice 
and proper subsequent VA process has been accomplished.  

An August 2001 letter to the veteran requested information 
relating to the development of his claim, specifically 
developing information relating to his claim for service 
connection for PTSD.  This letter specifically advised him of 
the information and evidence not of record that he would need 
to submit to substantiate his claim.  It also advised him of 
the information and evidence that VA would seek to provide, 
as well as the information and evidence that the veteran was 
expected to provide.  An October 2002 VA letter to the 
veteran advised him of the information and evidence not of 
record that was necessary to substantiate his claim with 
respect to undiagnosed illness.  It advised him of the 
information and evidence he should submit.  Another October 
2002 VA letter asked him for more specific information 
concerning his PTSD claim.  Further, a statement of the case 
provided the veteran with the governing law and regulations, 
as well as advising him of the evidence of record and 
informing him of the implementing VCAA regulations.

The Pellegrini court held that, in part, that a VCAA notice 
consistent with 38 USCA. §5103 (a) and 38 C.F.R. §3.159 (b) 
must:  (1)  Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform a claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  In an October 2002 signed statement he 
indicated that VA had all of the information that he could 
give.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. §20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. §7104 
(a), all questions of any matter which under 38 U.S.C.A. §511 
(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for appellant's benefits, it is entirely appropriate 
for the Board to consider whether the failure to provide a 
pre-initial adjudication notice constitutes harmless error, 
especially since an RO determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. §20.1104.  In this case, 
because each of the for content requirements of the VCAA 
notice has been substantially satisfied, any error in not 
providing a single notice to the claimant covering all 
content requirements is harmless error.

The veteran has been provided with every opportunity to 
supplement the record regarding where he received health care 
and his experiences in the Persian Gulf.  He has indicated 
that he does not desire a personal hearing.  He has been 
afforded multiple VA examinations and service medical 
records, service personnel records and VA treatment records 
have all been obtained.

There is no indication that any additional information exists 
regarding the veteran's active service or medical care, or 
that any further notification would be of any benefit at this 
time.

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist and notify him in accordance 
with the VCAA would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

VA has satisfied its duty to inform and assist the appellant 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Service connection for PTSD is denied.

Service connection for chronic fatigue, headaches, and weight 
changes, clamed as due to undiagnosed illness, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


